 HARDING GLASS INDUSTRIES,INC.331Harding Glass Industries,Inc. and Its Agents Mr.Vernon Young,Mgr.; Herman Fuller, Cont. Mgr.and Glaziers&Glassworkers LocalUnion No. 573.Case 17-CA-5947January 29, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS KENNEDY ANDPENELLoafter the Union's demand for recognition. To thecontrary, Respondent included the installer manag-ers in the list of employees to be included in the cardcheck. Although Respondent made a general refer-ence to the question of the unit's appropriateness initsFebruary 4, 1974,letter,we do not believe that itsreference was sufficient to raise a question as to theinstaller-managers' inclusion in the unit.ORDEROn June 27, 1974, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof theAdministrativeLaw Judge and toadopt his recommended Order.We agree with the Administrative Law Judge'sconclusion that Respondent could not have reason-ably doubted the Union's majoritystatusin light ofthe card check.Here,Respondent sought the cardcheck.While the partiesmay have had somedisagreementinitiallyas to when the card checkshould take place,it is clear that the card check wasconducted on February 1 by Father Soltys, aneighborhood priest,acting as the impartial observer.Representativesof bothRespondentand the Unionparticipated.After the impartial observer verifiedthat the Union had authorization cards from amajority of Respondent'semployees,Respondenthad no basis for reasonably doubting the Union'smajority status and accordingly was obligated torecognize the Union.Fred Snow,et al.d/b/a Snow &Sons,134 NLRB 709 (1961).2We also agree with the Administrative Law Judgethat the inclusion of three supervisory in the unitsought by the Union is not fatal to the Union'sdemand. The question of supervisory status is one ofunit inclusion or exclusion and not one of unit scope.Here,no question was raised as to the appropriate-ness of the three-store unit.Nor did Respondentraise any question as to the inclusion of the installermanagers until the hearing herein, some 3 months1We find that references to Leonard Long in the record are meant toidentify Leonard Lorenzen,secretary-business agent of the Painters'DistrictCouncil and Ralph Scalzq's superior.9 See alsoNation-Wide PlasticsCo., Inc.,197 NLRB996 (1972);SullivanElectric Company,I99 NLRB 809 (1972).Respondent's statements indicat-ing a desire to consult its attorney before actually recognizing the Union donot alter the fact that Respondent was bound by the results of the card216 NLRB No. 52Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Harding GlassIndustries, Inc. and its agents Mr. Vernon Young,Mgr.; Herman Fuller, Cont. Mgr., Omaha, Nebras-ka, its other officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.MEMBER KENNEDY,dissenting:Idisagree with the conclusion of my colleaguesthat Respondent's failure to recognize and bargainwith the Union violated Section 8(a)(5) and (1). I doso for two fundamental reasons: (1) Respondentnever consented to resolve the question of theUnion's majority status through a third-party cardcheck, and (2) the Union's demand for bargainingwas made in a statutorily impermissible bargainingunit.Respondent is engaged in the operation of threewholesale and retail automobile glass shops. OnJanuary 31, 1973, UnionBusinessAgent RalphScalzo delivered a letter to Respondent's operationsmanager, Vernon Young, demanding that recogni-tion be extended to the Union in a unit consisting of"all auto glass installers and installer managers." 3Scalzo indicated that four of the seven individuals inthe requested unit had executed authorization cardsand that he would expect a reply from Respondenton the following day. As found by the AdministrativeLaw Judge, Young indicated that he would be unableto respond by the next day because "he had nottalked with his attorney, and . . . [he] would be outof town on the following day."When Scalzo left, Young attempted to verify thebusiness agent's claims by telephoning two installersand asking whether they had signed authorizationcheck whichithad sought and obtained.Unlike our dissenting colleague,we cannot perceive a legitimate way in which Respondent's statements inthis regard can be construed so as to suggest that Respondent would not bebound by the results of the card check which it had requested.3As discussed further below the Administrative Law Judge found-andmy colleagues agree-that the "installer managers"are statutory supervi-sors.The requested unit is therefore inappropriate. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards.4Contrary to fact, each assured Young thatthey had not signed cards. Given these assurances,Young concluded that a card check by an impartialobservermight be desirable. Accordingly, Youngcalled Scalzo who agreed that such an examinationcould be arranged for the following afternoon.Young initially hesitated over Scalzo's scheduling ofthe card check and reiterated his concern that hewould be out of town and would be unable tocontact his lawyer. When Scalzo nevertheless persist-ed in his request and suggested that Young appoint arepresentative to attend the card check, Youngreplied,"Well, if you have to have somebodytomorrow, I suppose Herman Fuller could do italthough he's got nothing to do with the auto glassshops, but if you just want a body, yes." 5Young testified that upon reflection he decided toproceed no further until he had had an opportunityfirst to speak with his attorney. Accordingly, Youngtestifiedhe called the union offices, explained toLeonard Lorenzen, a union official, his reluctance toproceed without legal advice, and received assur-ances from Lorenzen that the card check could bepostponed from Friday to the following Monday.While the Administrative Law JudgecharacterizesYoung's testimony regarding the attempted post-ponement as being"open to question,"6 it is clearthat in any event the card check took place asoriginally scheduled on Friday and in Young'sabsence.?Early Fridaymorning Scalzo called Fuller,informed him of the time and place of the cardcheck, and asked whether he would be able to signthe recognition agreement. According to Scalzo,Fuller replied, "No, his orders were to verify thecards and then to contact Mr. Young and Mr. Youngwould contact me." The card check was conductedand all four signatures verified.When Young returned on Monday morning, hetold Scalzo that he was still unable to reply to theUnion's demand for recognition because he had notas yet spoken with either Fuller or his attorneys.When Young finally did discuss the situation withcounsel, the followingwritten response was sent tothe Union:Thisis in response to your letterof January 31,1974, andyour request for recognition based4No exception was taken to the Administrative Law Judge's dismissal ofthe 8(ax 1) allegation concerning these telephone calls. The AdministrativeLaw Judge found that Young'scontemporaneous assurances againstreprisal for supporting the Union made the inquiries too insubstantial towarrant finding an independent 8(aXI) violation.SFuller is a "contract salesman"who estimates and bids on jobs fromblueprints.He is not involved in the operation of the auto glass shops.9While Young's testimony is uncorroborated,it is also uncontradicted.Lorenzen was present at all times during the trial and could have beencalled to refute Young's assertions if Young's testimony were not true, butLorenzen was never called as a witness.upon a review of cards.We have reviewed theentire situation and believe it would be best torequest a NLRB election,in order that the matterbe determined in accordance with proceduresestablishedby thefederal government.Accord-ingly, we have directed our attorney to file a RN[sic] petition with the NLRB.There is a serious question whether your unionrepresents a majority of those eligible to vote,particularly in view ofour reviewof theunit whichthe board wouldfind appropriate.In addition, wehavequestionsconcerning thecircumstancesunder which you sought to have the cards reviewed.As you were further advised,our contractmanager was not authorized to recognize theunion on behalf of Harding Glass as he wasunfamiliarwith the units involved and hadnothing whatsoever to do with them. [Emphasissupplied.]On the following day, Respondent filed an RMpetition, and the Union followed suit 3 days laterwith an RC petition.The RM petition was dismissedand the RC petition was withdrawn upon the filing ofthe unfair labor practice charges herein.Iam unable to agree with my colleagues thatRespondent's conduct violated Section 8(a)(5) and(1). In a number of recent cases, a majority of thisBoard has stated that an employer will not be foundin violation of Section 8(a)(5) solely on the basis ofhis refusal to accept union-proffered evidence ofmajority status other than the results of a Boardelection.8The only exceptions to this principle areinstances in which the employer's conduct has beensuch as to render a free election impossible orunnecessary-impossible because of the commissionof flagrant unfair labor practices,9 or unnecessarybecause the employer has either discovered majoritysupport through an employee poll10 or has consentedto an alternative method for establishing the exist-ence of a majority.'1Aside from the 8(a)(1) allega-tionnoted above which was dismissed by theAdministrative Law Judge,there is no allegation herethatRespondent has engaged in any unfair laborpractices other than the refusal to recognize theUnion. Nor can it be argued that the limited pollwhich Young undertook revealed support for the7 In view of the conclusions which I reach below,it is unnecessary for meto rely also upon Respondent's additional defense that the results of thecard check should not be binding in light of the Union's failure to abide byits postponement agreement.9E.g.,Green Briar Nursing Home,Inc.,201 NLRB 503 (1973);SullivanElectricCompany,199 NLRB 809(1972), enfd.479 F.2d 1270(C.A. 6,1973);Linden Lumber Division, Summer & Co.,190 NLRB 718 (1971),affd.419 U.S. 301 (1974).6N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969).10Sullivan Electric Company, supra11Snow &Sons,134 NLRB 709, enfd.308 F.2d 687(C.A. 9, 1962). HARDING GLASS INDUSTRIES, INC.333Union-in fact, from all appearances, the pollindicated that the Union enjoyed no support at all.Iam also of the view that Respondent did not binditself to the card check as an alternative method forestablishing the existence of a majority. From thevery outset, Young made it absolutely clear that noresponse to Scalzo's demand for recognition wouldbe forthcomingunlessand until he consulted withcounsel. It was for this reason that Young resistedScalzo's efforts to both minimize Respondent's replytime and expedite the card check. Scalzo acknowl-edged that Young had not agreed to be bound. Thefollowing excerpt from his testimony so indicates:Q.Did either Young or Fuller ever say whatthey would do if a card check showed a majority?A.He said they would just contact me. Hesaid he would contact his attorneys and thencontact me the following Monday.Q.Who said that?A.Young, Mr. Young said that.Q.So, he never said he would recognize theUnion?A.No.My colleaguesmake much of the fact thatRespondent sought the card check. Of courseRespondent sought the card check-both employeescontacted by Young contradicted Scalzo's claim thatthey had executed authorization cards. But this, ofcourse,isno way dispositive of the legal issuepresented. For the fact that Young requested thecard check-and might well have agreed to be boundby the results thereof had it been scheduled at a latertime-in no way alters the essential fact that he didnotagreeto be bound by the February 1 card checkwithout first consulting with counsel.Young agreedto provide "a body" on February 1 merely as anaccommodation to the persistent demands of Scalzo.As we explained inLinden Lumber, supratheessenceof our decision inSnow & Sonsis "voluntarism"-theemployer has agreed to let its "knowledge" ofmajority status be established through means otherthan a Board election.In the instant case it is clearthatYoung specifically refused to be so boundwithout consulting counsel, and the above-citedtestimony of Scalzo indicates that both partiesparticipated in the card check with that understand-ing. Accordingly, Respondent was completely withinitsrights in insisting upon a Board-conductedelection.There is a more fundamental reason why thecomplaint should be dismissed.We have longrecognized that "the Act does not require [a]respondent to bargain with respect to an inappropri-,Ateunit of employees." 12 The demand for recogni-tion here encompassed a unit of ""all auto glassinstallers and installer managers." As noted, neitherthe General Counsel nor my colleagues dispute theAdministrative Law Judge's finding that the installermanagers are supervisors within the meaning of theAct. It follows, therefore, that the Union's demandwas for an inappropriate unit and could under nocircumstances give rise to a bargaining obligation.My colleagues seek to excuse this deficiency in theUnion's demand byassertingthat the supervisoryquestion "is one of unit inclusion or exclusion andnot one of unit scope." This observation, it seems tome, islargely irrelevant. For whether the deficiency isone of unit scope, or one of unit inclusion orexclusion, the demand is still fatally deficient. Inneithercasedoes the demand give rise to abargaining obligation.As the Board observed inSportswear Industries, Inc.,147 NLRB 758, 760-761(1964):Once having defined the unit it claims torepresent, and having made a bargaining demandon that basis, the Union has thereby establishedthe frame of reference for measuring the validityof its demand. "Such a requirement imposes onthe union representative only the obligation to saywhat he means. Failing to do so, [the union]cannot be considered as having made the sort ofrequest to bargain which imposes upon anemployer a legal obligation to comply." 13Nor am I persuaded by the Administrative LawJudge's "estoppel" theory and reliance onJ.H.Rutter-Rex Manufacturing Company, Inc.,164 NLRB5 (1967). Respondent did not first question theappropriateness of the unit at the hearing. In truth,the unit was immediately placed in issue by Re-spondent's written reply to the demand for recogni-tion quoted above.Having concluded that the Union's demand forrecognition was fatally defective and Respondent'sconduct did not foreclose its right to insist upon aBoard-conducted election, I would reverse the 8(a)(5)finding and dismiss the complaint in its entirety.12Carson Pine Scott & Company,75 NLRB 1244, 1246(1948).13CitingThe C. L Bailey Grocery Company,100 NLRB 576,579(1952);see alsoCarlton Paper Corporation, Interstate Paper ConvertingCorp.,BetterMethods, Inc.,173 NLRB 153, 155(1968).This is also the reason why theAdministrative Law Judge's observation that the Union enjoyed I00-percent support in the smaller unit, which he now finds appropriate, isirrelevant for purposes of determining Respondent's duty to bargain.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase wastried beforeme on May 7, 1974, at Omaha,Nebraska,and is based on a chargefiled on February 13, 334DECISIONSOF NATIONAL LABOR RELATIONS BOARD1974, by Glaziers & Glassworkers Local Union No. 573,hereinafter referred to as the Union, upon a complaintissuedon March 28, 1974, by the General Counsel for theNational Labor Relations Board, hereinafter referred to asthe Board,against Harding Glass Industries,Inc., and itsagentsMr. Vernon Young, Mgr.; Herman Fuller, Cont.Mgr., hereinafter referred to as the Respondent or theCompany, alleging violations of Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor Relations Act,as amended(61 Stat.136), and upon an answer timely filedby the Respondent denying thecommissionof any unfairlabor practices.Allpartieswere represented by counsel and wereafforded full opportunityto examine and cross-examinewitnesses,to introduce evidence pertinent to the issues, andto engage in oral argument.Subsequent to the close ofhearing, timely briefs were submitted by counsel for theGeneral Counsel and for the Respondent.Upon the entire record in this case,' and from myobservationof thewitnesses,and their demeanor on thewitness stand,and upon substantial reliable evidence"considered along with the consistency and inherentprobabilityof testimony"(UniversalCamera Corp. v.N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation engaged in theoperation of wholesale and retail automobile glass shops atthree locations in Omaha, Nebraska, and Council Bluffs,Iowa.The Respondent'sannual gross volume of salesexceeds$500,000,and it annually purchases goods andservices valued in excess of $50,000 directly from sourceslocated outside the States of Nebraska and/or Iowa. TheRespondent annually sells goods and services valued inexcess of $50,000 directly to customers located outside theStates of Nebraska and/or Iowa. The parties admit, and Ifind,that the Respondent is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that Glaziers & Glasswork-ers Local Union No. 573 is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe FactsThe Respondent,insofar as this proceeding is concerned,operates three automobile service shops in the Omaha area.One store is at 90th and J in Omaha and employs oneinstallermanager,Bruce Starkey,and two auto glassinstallers.A second store, known as the downtown storeITheRespondent's motion to correct errors in the transcript of thisproceeding,filed after the close of the hearing with notice to all parties, ishereby granted.Said corrections are set forth in "Appendix B," attachedhereto [Appendix B omitted from publication.]2 JerryLawrence and Jack Crawford signed their cards on January 23,Timothy Leonardsigned hison January 25, and NeilMcDaniel signed hison the morningof January 31.located at 24thand Burt,employs oneinstallermanager,Jerry Townsend, and one autoglass installer.The thirdstore, located in nearby Council Bluffs, Iowa, employs oneinstallermanager,John Vinson, and one auto glassinstaller.The primary function of theinstallersis to installauto glass.The entire three-store operation is headed byManagerBernard Young, who maintains his office inOmaha. One other person,JamesDaley, employed by theRespondent primarily asan insurancesolicitor, calls oninsurance agents oradjustors to solicit their auto glasswork.On Thursday, January 31, 1974, Ralph Scalzo,businessrepresentative for the Union, having obtained the signa-tures of the Respondent's four autoglass installers onunion authorization cards,2 drew up a letter addressed toYoung notifying him that the Union represented a majorityof the Respondent'sauto glass installersand installermanagers,and requestingrecognition.The letter read asfollows:This is to notify you that Local 573 of the Brotherhoodof Painters and Allied Trades, AFO-CIO, now repre-sents your employees.All AutoGlass Installers,and InstallersManag-ers,but excluding office, clerical, professionals,guards, and supervisors, as defined in the LaborManagement RelationsAct, as amended.By virtue of having in its possession signed andvalid authorization cards of a majority of theemployees in the appropriate bargaining unitauthorizing Local Union No. 573 to act as theirexclusive bargaining representative.We, there-fore, request that by return letter you recognizeLocal Union No. 573 as theexclusive bargainingrepresentativeof your employees, as abovedescribed, so that we may begin to negotiate acontract at the earliest possible time.We will bepleased to prove our majority status by presentingour authorization cards to an impartial neutralthird party mutuallyagreedupon. In view of ourdesire to render immediate protection and assist-ance to the employees involved, we shall expectyour reply by February 1, 1974.Scalzoalsoprepared for signature a RecognitionAgreement, dated January 31, 1974, signifying that theEmployer agrees to recognize the Union as the exclusivebargaining representativeforAutoGlass Installers andInstallerManagers, excluding,inter alia,supervisors .3Around 2p.m., Scalzo went toYoung's office, whereYoung greeted him with the statement, "Hey, I hear youhave been talking to my people." After some discussion,during which Young questioned the legality of a unionorganizing one shop at a time, Scalzo told Young that thesealed letter which he had handed to him and which Young3Subsequent to the close of the hearing,counsel for the Respondent filedhisMotion to substitute the originalof G.C.Exhs. 6 and 7 for alleged copiesof said documents which had been received in evidence,said documentsbeing the recognition letter and Recognition Agreement alluded to above.The parties having been served and no objection having been raised,Respondent'smotion is hereby granted. HARDING GLASS INDUSTRIES, INC.335had placed in hisback pocket was a demand forrecognition and a recognition agreement.When Scalzosaid he expected an answerby the first of February, Youngregistered his complaintthat that was kind of fast, to handhim aletter ofrecognition in theafternoon and then expectrecognitionby the next day. Scalzoansweredthat that wasthe way itoperates.Young indicated that he did not seehow he could answer by the next day because he had nottalked with his attorney, and that he (Young) would be outof town the following day.An hour or so afterScalzo'sdeparture, while at his desk,Young digested the Union's recognitiondemand, includingthe option of havingan impartialobserver look at the cardsto see whether the Union in fact had a majority. He thenpicked up his telephone and calledinstallerJerry Lawrenceat the 90th and J store. Young asked Lawrence whether theUnion had approached him about joining, and whether hehad signedthe card, to which Lawrence, contrary to thefact,said thathe had not. Young then spoke with JackCrawfordand askedhim if he had been approached by theUnion, to which Crawford, also contrary to the fact,implied thathe had not. Fiveor ten minuteslater,Youngcalledand talked with both boys again, telling each that hedid not meanto intimidatehim, but that the Union hadindicated that it had a majority of cards. Young then toldeach boy that if he wanted to join the Union it was okay,that it wasup to him, and that his job was not in jeopardy.Both Crawford and Lawrence called Scalzo and informedhim of the Youngconversation.Around 4 p.m., Young called Scalzo and, referring to therecognition letter,told him that he wanted a card check,that he would like foran impartialobserver to look at thecards.Scalzo asked Young if he had anyone he would liketo use,and, receivinga negativereply,Scalzo suggestedpossibly a judge or a priest. Young agreed and Scalzoindicated that it was toolate inthe day to set one up, butthat he would do it the next day, that he knew a priest inthe neighborhood. According to Scalzo, Young replied thatthat wasfine, that he would be out of town but would havean appropriate list for him and would leave it with hiscontractmanager,HermanFuller.4According to Young, however, Young told Scalzo that itcould not be the next day because he was going to be outof town and that he would like very much to be present,that he would not be able to get hold of his lawyer, andthat Scalzo merelywas to getback to him after getting theimpartialobserver. Young further testified, however, thatScalzo askedhim if he did not have someone else whocouldrepresent him the nextday, to which Young replied,"Well, if you have to have somebody tomorrow, I supposeHerman Fullercould do it although he's got nothing to dowith the autoglass shops,but if you just want a body, yes."Afterhangingup, Young apprised Fuller of the entirematter,giving Fuller authority to meet with Scalzo and "topresent the impartialobserver with the list of names of theemployees of ourserviceshops."Although no specificnames were mentioned,Fuller asked Young if the list4Fuller,in fact,is a contract salesman who estimates and bids upon jobsfrom blueprints, and who,although working under Young,has no directconnection with the auto glass shops.SUnless,as suggested by the Respondent in its brief,Leonard Long isshould includemanagers,and Young replied that heassumedso, that the recognition letter includedinstallermanagers.According to the uncorroborated testimony of Young, hethen went back to his desk and "digested" the Union'sdemand letter further, and decided that he better put a stopto this until he talked with his attorney. Because of thelateness of the hour and unable to reach his attorney,around 5 p.m., he called the union hall and talked with aLeonard Long.5 Young, apprising Long of the matter,stated that he did not understand why it could not be putoff untilMonday. Long assertedly replied that he did notsee any reason why it could not be put off until Monday,and Young asked Long if he would tell Scalzo. Young,after hanging up and before leaving his office, assertedlytold Fuller about his conversation with Leonard Long, andnot to worry about it. Whether this asserted attempt byYoung to postpone the card check actually took place isopen to question. In any event, there is no evidence thatScalzo, who testified that he was in his office until 5:50p.m.,was ever apprised of it. Nor does the conduct ofFuller the following morning sustain Young's assertion.That evening, around 7 p.m., Scalzo called Father Soltys,and arranged for the card check for the following noon. At8 a.m., on the following morning, Friday, February 1,Scalzo called Fuller and told him that he had a man toconduct the card check and that he would be free to do itaround 12 noon. Fuller said that that would be fine, that hewould be there all day. Scalzo asked Fuller if he were ableto sign the recognition agreement, and was told by Fuller,that he could not, that his orders were to verify the cardsand to contact Young who would then contact Scalzo.At noon Scalzo and Father Soltys met with Fuller.Scalzo asked for the employee list. Fuller refused Scalzothe list, and in turn asked to see the cards. When Scalzoexplained that that was Father Soltys' purpose in beingthere, Fuller said that his instructions were to verify thesignatures on the cards against the list of the appropriategroup. After a brief exchange, Fuller produced the list6comprised of the names of the fourinstallersand threeinstallermanagers, which Scalzo handed to Father Soltys,along with a sealed envelope containing the cards signedby the fourinstallers.Father Soltys went into Young'soffice where he made telephone calls to the employees.Father Soltys, unable to reach one card signer, verifiedthree cards. A short time later, as agreed by Fuller andScalzo, Father Soltys, from his rectory called and verifiedthe fourth card. He then called both Fuller and Scalzo,advising each of the final results of the card check. FatherSoltys also confirmed his findings by letter, picked up byScalzo later that day.On Monday morning, February 4, by telephone, Youngadvised Scalzo that he had not yet talked with Fuller, norhad he talked with his attorneys. Later in the day, Youngreached his attorney, who, in turn, referred him to thecompany attorney in Kansas City. As a result of theirtelephone conversation, a letter declining recognition wasthe same person as LeonardLorenzon, identified in the record assecretary-business agent of the Painters'DistrictCouncil,his identity is not revealed.6According to the unrefuted testimony of Scalzo, Fuller told him thatYoung hadactuallyprepared the list. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDdictated by the attorney over the telephone to Young'ssecretary. The letter, dated February 4, 1974, to the Unionfrom Young, advised as follows:This is in response to your letter of January 31, 1974,and your request for recognition based upon a reviewof cards.We have reviewed the entire situation andbelieve it would be best to request a NLRB election, inorder that the matter be determined in accordance withprocedures established by the federal government.Accordingly, we have directed our attorney to file aRN (sic) petition with the NLRB.There is a serious question whether your unionrepresents a majority of those eligible to vote, particu-larly in view of our review of the unit which the boardwould find appropriate. In addition, we have questionsconcerning the circumstances under which the cardswere signed and circumstances under which you soughtto have the cards reviewed. As you were furtheradvised, our contract manager was not authorized torecognize the union on behalf of Harding Glass as hewas unfamiliar with the units involved and had nothingwhatsoever to do with them.The following day, February 5, 1974, the Respondent filedan RM petition7 with the Board, setting forth a unitidentical to that which the Union had demanded, exceptthat it added the classification "solicitor-installer." An RCpetition filed by the Union on February 8, 1974, waswithdrawn and the instant refusal-to-bargain charges werefiled on February 13, 1974.8Analysis and Conclusions1.Alleged 8(a)(1) conductThe complaint alleges that Young's telephone inquiry ofLawrence and Crawford on January 31 as to whether theyhad signed union cards was unlawful. In view of Young'simmediate return call wherein he apprised both boys thathe did not mean to intimidate them, indicated that hisinitial call was prompted by the Union's assertion of a cardmajority, and assured both employees that they were freeto join the Union if they wished and that their jobs werenot in jeopardy, I find that this inquiry, accompanied bysuch assurances, standing alone, is too insubstantial towarrant the finding of an independent 8(a)(1) violation.92.The appropriate unitAs alluded to earlier, at times material hereto, theRespondent employed four installers, three installer man-agers, and one person identified as an insurance solicitor.The record reflects that the four installers are primarilyinvolved in installing auto glass, that they are paid weeklyand receive overtime pay after 40 hours, and that at eachlocation they work directly under the installer manager.With respect to the installer managers,'° the uncontro-7Case 17-RM-508.8The petition in Case 17-RM-508 was dismissed by the RegionalDirector on March 28,and the Respondent's appeal of that dismissal wasdenied bythe Boardon April 25, 1974.verted evidence reveals that eachis incomplete charge ofhis branch store and is responsible for the entire day-to-day operation of the store, including work performanceand the profits for his location, that he is paid a salaryapproximating $900 per month and does not receiveovertime, and that, as to benefits, his insurance is entirelypaid by the Company, including health, hospitalization,'and life insurance. The installer manager operates on aprofit-sharing basis, amounting to 12 percent of salary in1973, has 2 weeks' vacation, is furnished a company carwith gas and oil paid by the Respondent, may take a dayoff as he pleases without approval from Young, possessesthe right to hire and fire on his own and exercises thatright,arranges the work schedules for his installer orinstallers,and responsibly directs them in their daily work.Under thesecircumstances,and notwithstanding the factthat he spends approximately 20 to 25 percent of his timeinstalling glass,Ifind thatinstallermanagers are supervi-sorswithinthemeaningof the Act and, as such, areexcluded from the appropriate unit.The insurance solicitor,JamesDaley, although primarilyengaged in calling uponinsuranceagents or adjusters,soliciting their autoglasswork for the Respondent's threeshops, also fills in where needed from time to time in theshops:While he, too, may spend from 20 to 30 percent ofhis timeinstalling glass,in all other respects his statusparallels that of theinstallermanagers.Thus, I find thatthe insurance solicitor is a supervisor within the meaning ofthe Act and, as such, is excluded from the unit.Consequently, I find that an appropriate unit consists ofthe four installers employed by the Respondent, excludinginstallermanagersand the insurance solicitor.3.Respondent's refusalto recognizeThe GeneralCounsel assertson the facts herein that theRespondent has refused to bargain in good faith inviolation of Section 8(aX5) of the Act. The Respondentdefends its refusal torecognizethe Union on the groundthat the unit soughtwas notan appropriate unit because itincludedinstallermanagers.Thus, the basic questionraisediswhether, under thecircumstancesherein, the factthat three of thesevenincluded in the Union's demand forrecognitionwerede facto2(11) supervisors is fatal to thatdemand. I find thatit is not.Upon receiving the Union's written demand on January31,Young waswell aware thatthe unit sought includedinstallers and installer managersand that the Respondentemployed fourinstallersand threeinstallermanagers.Young, as Respondent's top official in the Omaha area,also was well awareof the functions and duties of bothcategories.Withoutany discussion or raisingany questionsconcerningthe composition of the unit, Young thereaftercalled two ofhis four installers, and ascertained from them,contrary to the facts, that they had not authorized theUnion.At this point, it would appear that Young had a good-faith doubt that the Union did represent a majority of theB SeeSkyline MobileHomes,200 NLRB109 (1972).toThese people are also referred to as service managers or shopmanagers. HARDING GLASS INDUSTRIES, INC.337employees in the unit sought and therefore was willing togo to a card check and,in fact,initiated the idea.Althoughthereafter,perhaps,having second thoughts,the factremains that Young authorized the card check and gaveFuller,whom I find to have been his agent for suchpurposes, authority to meet with Scalzo and the impartialobserver.As a result,the following day, February 1, FatherSoltys conducted the card check,verified the fact that fouremployees had signed union authorization cards, and sonotified the Respondent.Thus, at this point,although nonames were mentioned,the Respondent was put on noticethat four of the seven in the unit sought,had signed unioncards.At this time,with knowledge that the Union did in factrepresent a majority of the seven installers and installermanagers,theRespondent no longer possessed a good-faith doubt as to the Union's majority status.I so find. OnFebruary 4, the next working day,the Respondent refusedto abide by the results of the card check,so notified theUnion,and immediately filed an RM petition with theBoard seeking an election in the same unit that the Unionhad sought,but adding one additional classification, thatof "solicitor-installer."The Respondent,at the hearing some 3 months after theUnion'sdemand for recognition,for the first timechallenged the appropriateness of the unit sought based onthe inclusion of installer managers.In a fact situation notunlike that before us,the Board inRutter-Rex,tladoptedthe reasoning of the Trial Examiner,holding in effect thatthe Company was estopped to belatedly assert in its briefthe appropriateness of the unit.The Trial Examiner held:In any event, I find that Respondent did not questionthe nature of the demand in general or the unit inparticular when it denied recognition on July 25 (Resp.Exh. 1), and this issue was first raised in itsbrief.Cf.N.L.R.B.v. Austin Powder Company,350 F.2d 973, 977(C.A. 6, 1965).Hence,I find that Respondent may notnow belatedly raise these particular issues, for thereason that if it had timely conveyed its doubt as to thecharacter of the demand or the appropriateness of theunit,theUnion would have had an opportunityseasonably to amend its demand and its claimed unit toconform them to Respondent's objections.Arts&CraftsDistributors Inc.,132 NLRB 166, 169(1961).An application of this principle to the instant situationrequires the same conclusion, particularly in view of thefact that on February 4,when the Respondent againrefused to recognize the Union after a card check revealeda majority showing in the unit sought, the Union in factrepresented 100 percent of the employees in the lessor unitherein found appropriate.Irind that the Respondent, on and after February 1,1974, did not entertain a good-faith doubt of the Union'smajority,that,under the circumstances,the fact that theunit sought included installer managers is not fatal to theUnion's demand,and therefore,that the General Counselhas established by a preponderance of the credible" J. H. Rutter-Rex Mfg.Co.,164 NLRB 5 (1967).1YSeeSnow& Sons 134 NLRB 709 (1961);Sakrete of Northernevidence that the Respondent'srefusal to recognizeGlaziers& Glassworkers Local Union No. 573 was notmade in goodfaith. It follows,and Ifind, that the Union'smajority status entitles it to be recognized as the exclusivebargaining agent of all employees in the appropriate unitherein found appropriate. Accordingly, I find, as alleged,that the Respondent has refused to bargain within theproscription of Section 8(a)(5) of the Act.12Upon the basis of the above findings of fact, and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Harding Glass Industries,Inc., and its agents,Mr.Vernon Young,Mgr.;Herman Fuller,Cont.Mgr., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Glaziers & Glassworkers Local Union No. 573 is alabor organization within the meaning of Section 2(5) ofthe Act.3.Allautoglass installers,but excluding installermanagers,office clerical employees,professional employ-ees, guards and supervisors as defined in the Act, at theRespondent's facilities located at 90th and J, and 24th andBurt, Omaha, Nebraska, and 614 West Broadway, CouncilBluffs, Iowa, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.Since January 31, 1974, the Unionhas been, and isnow, the exclusive bargaining representative of all employ-ees in the appropriate unit within the meaning of Section9(a) of the Act.5.By refusing to recognize and to bargain collectivelyin good faith with the Union as the exclusive representativefor purposes of collective bargaining of the employees, theRespondent unlawfully refused to bargain collectively withthe Union in violation of Section 8(a)(1) and (5) of the Act.6.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.7.Other than as found,the Respondent has committedno violationsof the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt havingbeen foundthat the Respondent has engaged incertain unfairlaborpractices,it is recommended that itcease and desisttherefrom and thatittake certainCalifornia,Inc.,137 NLRB 1220 (1962),supplemental decision,140 NLRB765 (1963),enfd. 332 F.2d 902 (1964), cert.denied 379 U.S. 961(1965). 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmative action which is necessary to effectuate thepolicies of the Act.Ithaving been found that the Respondent unlawfullyrefused to bargain,it is recommended that the Respondent,uponrequest,bargain collectively with the Union and, ifan understanding is reached,that such understanding beembodied in a signed agreement.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 13The Respondent,Harding Glass,Industries,Inc., and itsagentsMr. Vernon Young, Mgr.; Herman Fuller, Cont.Mgr., its otherofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Glaziers &GlassworkersLocalUnion No. 573 as theexclusivebargaining representative of all employees in the appropri-ate unit in violation of Section 8(a)(1) and(5) of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of theemployees in the above-described unit.(b)Post in conspicuousplaces at itstwo Omaha,Nebraska,stores,and its Council Bluffs,Iowa,store,including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix A." 14 Copies of the notice on forms providedby the Regional Director for Region 17, shall, after beingduly signed by an authorized representative of theRespondent,be postedby it,as aforesaid,immediatelyupon receipt thereof and maintained for at least 60consecutive days thereafter.Reasonable steps shall betaken by the Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c)Notify theRegionalDirector for Region 17, itwriting,within20 days fromthe dateof this Order, wha'steps Respondent has takento comply herewith.IT IS ALSO ORDERED that the complaintherein bedismissed insofar as it alleges independentviolations ofSection 8(a)(l) of the Act or any other violation of the Actnot specifically found.13 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.14 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIX ANOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargaincollectivelywithGlaziers and GlassworkersLocal Union No. 573 as theexclusive bargaining representativeof our employees.WE WILL, uponrequest, bargaincollectively with theabove-namedUnion for the following appropriate unitwith respectto rates of pay, wages, hours of work, andother conditionsof employment:All autoglass installers,but excludinginstallermanagers,office clerical employees,professionalemployees,guards and supervisors,as defined intheAct,at the Respondent's storeslocated at90th and J, and 24thand Burt,Omaha, Nebraska,and 614 West Broadway, Council Bluffs, Iowa.HARDING GLASSINDUSTRIES, INC.